DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to a multi-function light pipe disposed at the mirror head with (i) a first end disposed at the light sensor, the indicator LED and the electronic switch, and (ii) a second end disposed at a perimeter region of the mirror head so as to be viewable and accessible by a driver of the vehicle when the mounting structure is attached at the interior portion of the vehicle; wherein the light sensor senses light from rearward of the vehicle via light from rearward of the vehicle entering the light pipe at the second end of the light pipe and exiting the light pipe at the first end of the light pipe at which the light sensor is disposed; wherein light emitted by the indicator LED, when energized, enters the first end of the light pipe and exits the second end of the light pipe and is viewable by the driver of the vehicle via the driver viewing the second end of the light pipe; and wherein the first end of the light pipe actuates the electronic switch responsive to a user actuation at the second end of the light pipe.

The closest prior art of reference, Blank (U.S. Publication No. 2003/0043589), discloses a vehicle rearview mirror system with a reflective element 210, a printed circuit board 221 disposed in the mirror housing behind the reflective element, multiple light sensors, and multiple light pipes with ends directed towards the light sensors. However, Blank does not expressly disclose one light pipe that has a first end at an indicator LED and electronic switch, or wherein light emitted by the indicator LED, when energized, enters the first end of the light pipe and exits the second end of the light pipe and is viewable by the driver of the vehicle via the driver viewing the second end of the light pipe; and wherein the first end of the light pipe actuates the electronic switch responsive to a user actuation at the second end of the light pipe.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488